PLAGER, Circuit Judge,
concurring.
The judgment of the Court of Federal Claims was explained by that court in a succinct but careful opinion demonstrating the thoroughness of the court’s review, and setting forth the bases on which the affirming judgment was made. Petitioner has shown us nothing to suggest that the Court of Federal Claims fell short of the standard enunciated in Munn v. Secretary of the Dep’t of Health and Human Serv., 970 F.2d 863 (Fed.Cir.1992). Given the statutory allocation of decision-making authority in these cases, it is a waste of time and resources to attempt to have this court *113overturn the judgment of the Court of Federal Claims in a case such as this in which the only issue turns on fact-finding and credibility determinations. In short, there is no excuse for an attorney who brings a vaccine case to this court for a second level of appeal not to know and fully consider the standard of review enunciated in Munn.1
This case turns on the fact-specific findings and credibility determinations made by the special master. Attorneys’ fees and costs associated with such appeals waste financial resources, whether paid by the family of the afflicted infants or by the Government out of the limited funds set aside for vaccine injury victims. 42 U.S.C. § 300aa-15(e). In addition, such appeals waste scarce judicial resources. And this court cannot be indifferent to the impact on a family of extending false hopes in a legally hopeless appeal.
The Vaccine Act provides that unsuccessful petitioners may recover “reasonable attorneys’ fees and other costs incurred in any proceeding on such petition if the special master or court determines that the petition was brought in good faith and there was a reasonable basis for the claim for which the petition was brought.” 42 U.S.C. § 300aa-15(e). The practice has been for petitioners, following an appeal, to apply to the special master for fees including those attributable to the appeal. However, the appropriateness of an award of fees related to the initial proceedings before the special master is an issue quite separate from the appropriateness of fees attributable to an appeal to this court.
That the special masters recognize this has recently been highlighted in an opinion which discussed some of the considerations in awarding attorneys’ fees, and, while awarding attorneys’ fees for the appeal in that case, added the following cautionary note: “In general, counsel who choose to pursue basically hopeless appeals of Program decisions, especially those turning on credibility determinations, should not be surprised to find that the Program will not compensate their time spent upon such appeals.” Johnson v. Secretary of the Dep’t of Health and Human Serv., No. 90-645V, 1992 WL 247565, at *2, 1992 U.S. Cl.Ct. LEXIS 449, at * 6 (September 14, 1992) (Hastings, Special Master). Counsel should consider their clients’ cases carefully before pursuing an appeal to this court.

. As noted supra at note 3 of the court’s opinion, petitioners’ opening brief did not cite Munn, nor did it discuss this court’s standard of review for factual issues and credibility determinations. Sanctions may be imposed for such disregard of precedent. E.g., Klein v. Department of Transp., FAA, 768 F.2d 336, 338 (Fed.Cir.1985).